Title: From Alexander Hamilton to Isaac Craig, 13 August 1794
From: Hamilton, Alexander
To: Craig, Isaac



Philadelphia August 131794
Sir

In consequence of an arrangement of the Secretary at war, who is absent, your letter of the 3d. instant has been communicated to me.
It is satisfactory to receive exact intelligence of the movements of the insurgents.
Your care of the interests confided to you is in every event depended upon, according to circumstances. The keeping the arms and stores out of the hands of the Insurgents is a matter of great importance. It is hoped that you will personally in the worst issue of things, find safety in the Fort.
The friends of Government may depend, that it will not be wanting to its duty and interest upon this occasion. And can there be any doubt of the sufficiency of its means?
With much esteem   I am Sir   Your obedient servant

Alexander Hamilton
Isaac Craig Esqr. D Q M GPittsburg

